IN THE DISTRICT COURT OF APPEAL
                                        FIRST DISTRICT, STATE OF FLORIDA

STATE OF FLORIDA,                       NOT FINAL UNTIL TIME EXPIRES TO
                                        FILE MOTION FOR REHEARING AND
      Petitioner,                       DISPOSITION THEREOF IF FILED

v.                                      CASE NO. 1D15-5322

STEVEN PIETRASIUK,

      Respondent.

___________________________/

Opinion filed August 18, 2016.

Petition for Writ of Certiorari – Original Jurisdiction.

Pamela Jo Bondi, Attorney General, and Sharon S. Traxler, Assistant Attorney
General, Tallahassee, for Petitioner.

David M. Robbins and Susan Z. Cohen of Epstein & Robbins, Jacksonville, for
Respondent.




PER CURIAM.

      The State petitions this court for a writ of certiorari to quash the circuit court’s

reversal of the county court’s denial of respondent’s Florida Rule of Criminal

Procedure 3.850 motion.
      We deny the State’s petition for writ of certiorari, as the State failed to establish

a departure from the clearly established principles of law. See Citizens Prop. Ins. Corp.

v. San Perdido Ass’n, Inc., 104 So. 3d 344, 355-56 (Fla. 2012).

      We note, however, that the denial of a petition for writ of certiorari does not

necessarily connote agreement with the circuit court’s conclusion. Rather, this court is

bound by the limited standard of review of second-tier certiorari and, though we may

find the circuit court’s conclusion was erroneous, erroneous conclusions do not amount

to departures from the essential requirements of the law remediable by certiorari.

Custer Med. Ctr. V. United Auto. Ins. Co., 62 So. 3d 1086, 1093 (Fla. 2010); see also

Ivey v. Allstate Ins. Co., 774 So. 2d 679, 682 (Fla. 2000) (“[T]he departure from the

essential requirements of the law necessary for the issuance of a writ of certiorari is

something more than a simple legal error”).

      As such, we DENY the State’s petition for writ of certiorari.

ROBERTS, C.J., and WOLF, J., CONCUR; WINOKUR, J., CONCURS WITH
OPINION.




                                            2
WINOKUR, J., concurring.

      “A decision made according to the form of law and the rules prescribed for

rendering it, although it may be erroneous in its conclusion as to what the law is as

applied to the facts, is not an illegal or irregular act or proceeding remediable by

certiorari.” Haines City Cmty. Dev. v. Heggs, 658 So. 2d 523, 525 (Fla. 1995)

(quoting Basnet v. City of Jacksonville, 18 Fla. 523, 526-27 (1882)). If this case were

an appeal from the circuit court decision, I would reverse the decision as a

misapplication of Edenfield v. State, 45 So. 3d 26 (Fla. 1st DCA 2010), and the

requirements of Rule 3.111(d), Florida Rules of Criminal Procedure. However,

applying the Heggs standard, I concur in the majority opinion that certiorari is not

warranted in this case.




                                          3